United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    August 2, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-51179
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

RAY GENE BRASHER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-137-1
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ray Gene Brasher appeals the district court’s imposition,

upon resentencing pursuant to United States v. Booker, 543 U.S.
220 (2005), of his nonguideline sentence of 48 months of

imprisonment on his guilty-plea conviction for possession of a

chemical, product, or material which may be used to manufacture

methamphetamine.    See 21 U.S.C. § 843(a)(6).   Neither party

challenges the district court’s calculation of the applicable

guideline range of 57 to 71 months.    Brasher argues that he

should have been sentenced to home confinement in lieu of any


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51179
                                 -2-

term of imprisonment because he is confined to a wheelchair and

needs medical attention.    He, therefore, contends that his

sentence of imprisonment is unreasonable.

     The testimony at the resentencing hearing reveals that the

district court took into consideration the factors set forth in

18 U.S.C. § 3553(a) in imposing a 48-month sentence.      See United

States v. Smith, 440 F.3d 704, 706-08 (5th Cir. 2006).     Brasher’s

history as an experienced methamphetamine cook combined with his

wife’s use of methamphetamine were strong indicators that home

confinement would not afford adequate deterrence of further

methamphetamine cooking.    Nor would it reflect the seriousness of

the offense, promote respect for the law, protect the public from

further methamphetamine trafficking, or avoid unwarranted

sentencing disparities among defendants with similar records who

have been found guilty of similar conduct.      See § 3553(a)(1),

(a)(2)(A)-(C) & (a)(6).    The district court’s failure to impose a

sentence of home confinement was not unreasonable in that it was

based on Brasher’s medical condition.      See § 3553(a)(2)(D).

     Brasher’s sentence was supported by the totality of the

relevant statutory factors.    See United States v. Duhon, 440 F.3d
711, 715 (5th Cir. 2006).    Accordingly, Brasher’s 48-month

sentence is AFFIRMED.